Citation Nr: 9900109	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  93-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to May 1987.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder.  In June 1995, the Board 
determined that new and material evidence had been submitted 
to reopen the claim and remanded the matter to the RO for 
further development.  This matter was remanded to the RO 
again in June 1996 with instructions that the psychiatrist 
who conducted an August 1995 psychiatric evaluation re-
examine the veteran and comment specifically on whether his 
acquired psychiatric disorder pre-existed his service, and, 
if so, whether the disorder was aggravated by such service.  
In October 1998, the Board requested an expert opinion 
regarding the same questions.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he incurred an acquired 
neuropsychiatric disorder during his active military service.  
Alternatively, he has asserted that his neuropsychiatric 
disorder was aggravated during his active military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of entitlement to service connection for schizophrenia.


FINDING OF FACT

The veteran has current disability from schizophrenia which 
became manifest during his active military service.


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1997).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  A preexisting disease or injury will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

Service medical records show that at his medical examination 
for entry into service, the veteran denied having a history 
of depression or excessive worry and denied nervous trouble 
or any sort.  He also denied having had treatment for a 
mental condition.  An examiner indicated that the veteran had 
no psychiatric abnormality.  In May 1987, the veteran was 
referred for a psychiatric evaluation after he was noted to 
have complaints of difficulty being around people, inability 
to take orders, and feelings of low self esteem.  He 
verbalized thoughts of buying a gun and killing himself.  He 
told an examiner he had been seeing a psychiatrist for 
depression and anxiety attacks prior to joining the Navy.  
When seen by a psychiatrist, he stated that he wanted to get 
out of the Navy.  When the examiner explained that he would 
have to be hospitalized if he was contemplating suicide, he 
quickly recanted, saying he didnt really want to kill 
himself.  He just wanted to let someone know how much he 
disliked the Navy.  He reported feelings of anxiety and 
tremulousness, which he attributed to his mother being a 
nervous person.  The examiner noted a past history of 
psychiatric care, with treatment with medications, probably 
including benzodiazepine.  The examiner recorded diagnoses of 
malingering, and mixed personality disorder with passive, 
dependent and immature features.  He recommended 
administrative separation for fraudulent enlistment and 
personality disorder.  A report of medical examination for 
separation from service contains a diagnosis of mixed 
personality disorder by history.  It was noted that the 
veteran was doing well.

At a VA psychiatric examination in August 1987, the veteran 
described himself as a loner.  He felt nobody liked him and 
that he was forced to do things he didnt want to do.  He 
stated that he hated most of his teachers in high school.  He 
attended college a year after finishing high school.  He felt 
that everyone was taking advantage of him or making fun of 
him.  He reported being easily excited and having been a 
worrier since he was a child.  He added that he became very 
anxious during boot camp, feeling as though something were 
going to happen.  He failed in all of his courses and dropped 
out.  Thereafter, he worked at a gas station for two weeks 
and then quit.  He reported having a hard time getting along 
with people.  He had other jobs for a short time but quit 
because he couldnt get along with people and didnt like the 
work.  After leaving the service he did not work.  He 
reported regular consumption of alcohol and occasional use of 
marijuana.  He said that he had had a nervous condition since 
childhood, and that he had seen a psychiatrist regularly for 
about six months during his junior and senior years in high 
school.  He described current symptoms of suicidal ideas and 
attempts, depression, nervousness around people, anger, and 
irritability.  He reported tenseness, poor concentration, 
insomnia, and anxiety.  He avoided groups, expressing fear of 
harm from other people.  According to his father, the veteran 
had been normal prior to his entry into service and had been 
very nervous since his separation from service.  He 
acknowledged that the veteran had been treated by a 
psychiatrist prior to his entry into service, but explained 
that the treatment was because the veteran had become too 
absorbed with playing baseball.  On mental status 
examination, the veteran was cooperative, relevant, coherent, 
and correctly oriented.  His answers were usually prompt.  He 
seemed moderately tense and anxious.  He verbalized paranoid 
ideas and described some visual hallucinations.  Emotionally, 
he was superficial and somewhat inappropriate.  He exhibited 
some scattered memory deficits.  His intellect was otherwise 
fairly well preserved.  Insight was limited.  Ordinary 
judgment was good.  Intelligence was average.  The diagnoses 
were:  1) Schizophrenia, paranoid type, chronic, with 
depressive features and very severe impairment; 2) alcohol 
dependence; and 3) mixed personality disorder.

The veteran was hospitalized for psychiatric treatment in 
October 1988.  He left the hospital against medical advice.  
The reported diagnoses included bipolar disorder mania and 
incipient psychosis.  Subsequently dated outpatient treatment 
record show diagnoses of dysthymia, rule out schizophrenia, 
schizoaffective disorder, paranoid schizophrenia, and major 
depression with psychosis.

When examined by a VA psychiatrist in August 1995, the 
veteran had a disheveled appearance, poor eye contact, 
diminished concentration, and shaking hands.  The examiner 
noted the veterans history of bizarre behavior in public and 
suspiciousness of other people.  He had impairments of 
insight, judgment, cognition, and memory.  His speech was 
rambling.  He showed evidence of psychotic thinking.  
Symptoms included anxiety, depression, poor sleep, and 
paranoid ideation.  The diagnosis was bipolar disorder, not 
otherwise specified.

The same VA examiner evaluated the veteran in July 1996.  He 
then exhibited many of the same symptoms.  The diagnosis was 
bipolar disorder, not otherwise specified.  The examiner 
noted from the veterans history symptoms of mental illness 
in adolescence and in early adult life prior to his entry 
into military service.  The examiner expressed his opinion 
that it was not possible to determine if the veterans 
illness was aggravated during his service.  He described his 
current impairment from mental illness as severe.

In August 1998, the Board requested an expert opinion 
concerning whether the veteran had mental illness prior to 
his active service, and, if so, whether such illness was 
aggravated by such service.  The expert concluded that the 
veteran did not have a full blown psychotic condition prior 
to his active service.  Further, the examiner opined that the 
veteran developed a psychosis during his service and that his 
military service aggravated the illness.  His current 
diagnosis was schizophrenia.

The Board has reviewed the entire record and finds that the 
veterans disability from an acquired neuropsychiatric 
disorder became manifest during his active military service.  
Further, he was diagnosed to have a psychosis during his 
first post-service year.  The Board concludes that the 
evidence supports the grant of service connection for an 
acquire neuropsychiatric disorder, now diagnosed as 
schizophrenia.


ORDER

Service connection is granted for an acquired 
neuropsychiatric disorder diagnosed as schizophrenia.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
